4 N.Y.3d 776 (2005)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. MELVIN C. LEWIS, Appellant,
v.
JOHN BURGE, as Superintendent of Auburn Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 3, 2005.
Decided February 15, 2005.
Motion for leave to appeal dismissed upon the ground that this motion for leave to appeal does not lie from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3; CPLR 5602). Motion for poor person relief dismissed as academic.